NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 7 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NATHAN R. APILADA,                              No.   18-36100

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00898-AA

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                           Submitted October 5, 2021 **
                            San Francisco, California


Before: THOMAS, Chief Judge, HAWKINS, and McKEOWN, Circuit Judges.

      Nathan Apilada appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of his application for supplemental

security income under Title XVI of the Social Security Act. This court reviews the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s order sustaining the denial of benefits de novo. Brown-Hunter v.

Colvin, 806 F.3d 487, 492 (9th Cir. 2015).             This court may set aside the

administrative law judge (“ALJ”)’s denial of benefits only if it is not supported by

substantial evidence or is based on legal error. Id.

      The ALJ adequately explained his findings concerning the opinions of the

state agency medical consultants Dr. Richard Alley and Dr. Nathaniel Arcega and

the findings concerning the limitations of Apilada’s left upper extremity (“LUE”).

First, the ALJ gave the opinions “significant weight” because they adequately

considered the claimant’s hearing and LUE, and the ALJ agreed with the

consultants’ conclusion that claimant was not disabled. Second, the ALJ noted that

the consultants’ opinions were “generally supported” by claimant’s work activity

and daily activities. Third, the ALJ adequately explained why he rejected the

consultants’ restrictions to occasional handling with the LUE in favor of a weight-

based restriction on handling with the LUE by recounting a history of Apilada’s left

arm and referencing the hearing record of Apilada lifting heavy stoves as part of his

current job. The ALJ reasonably concluded that Apilada could frequently handle 10

pounds and occasionally handle 20 pounds with his left hand. Shaibi v. Berryhill,

883 F.3d 1102, 1108 (9th Cir. 2018) (holding that even though a claimant may argue

that an ALJ could have come to a different conclusion in weighing medical opinions,




                                          2                                   18-36100
the ALJ’s findings will be affirmed if they are rational and supported by substantial

evidence).

      The ALJ properly explained his findings that Apilada had somewhat less

hearing limitation than indicated by Dr. Andrew Pedersen. Contrary to claimant’s

assertion that the ALJ offered an inadequate explanation for his finding on Apilada’s

hearing limitation, the ALJ devoted a paragraph of his decision to detailing a history

of Apilada’s hearing loss and Dr. Pedersen’s analysis. Based on those facts, the ALJ

restricted Apilada to work in a quiet office type work environment with no

background noise. This was a reasonable interpretation of Dr. Pedersen’s opinion,

in the context of the overall record, and entitled to deference. Shaibi, 883 F.3d at

1108. In addition, any error that resulted from the ALJ’s interpretation of Dr.

Pedersen’s opinion was harmless given the subsequent additional evidence of

Apilada’s improved hearing that was submitted to the Appeals Council after the ALJ

decision. Stout v. Comm’r of Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006)

(holding that any error is harmless where it is inconsequential to the ultimate non-

disability determination).

      AFFIRMED.




                                          3                                   18-36100